DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 7/11/22.  In particular, claim 1 has been amended to narrow the ratio of C/D to 0.1 to 0.3.    

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1-2, 4-9, 11, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,500,561 (herein Yoshida) as evidenced by US 2005/0080217 (herein Shirasaka).
As to claim 1, Yoshida discloses a composition comprising 5 to 86 parts an ethylene based rubber (referred to as B in Yoshida), 5 to 50 parts polypropylene (referred to as A in Yoshida), 2 to 10 parts styrene based thermoplastic elastomer (referred to as C in Yoshida) and 5 to 80 parts softening agent (referred to as E in Yoshida).  See col. 3, line 15 to col. 4, line 55 and col. 5, lines 45-65.  Starting at last paragraph of col. 4, Yoshida discloses that Component A (reading on component B) is adjusted to control flowability and hardness, component B (reading on claimed component A) is adjusted to control elasticity and flow, component C (reading on claimed component C) is adjusted to control strength, flexibility and heat resistance and component E (reading on claimed component D) is adjusted to improve appearance, decrease hardness, etc.  
As to the Shore A hardness is 30 to 50.  See col. 5, lines 45-60.  Note that Yoshida reports the hardness with respect to test ASTM D2240, which is the US version of the Japanese test JIS K6253 as claimed.  See paragraph 46 of Shirasaka for evidence.
As to the ratio of C to D, again C is present in 2 to 10 parts, while D is present in 5 to 80 parts.  Thus, the lower range of the ratio taught in Yoshida is 0.025 (2/80) and the upper range is 2 (10/5), which substantially overlaps the claimed range of 0.1 to 1.  
To summarize Yoshida to the claimed invention:

Claimed Invention
Ijichi Broader disclosure
Ijichi example 1
A
30 to 60
5 to 86
22 (44*0.5)
B
5 to 14
5 to 50
10
C
5 to 12
2 to 10
5
D
5 to 55
5 to 80
59.9 (37.9+44*0.5)
C/D
0.1 to 0.3
0.025 to 2
0.084
Hardness
30 to 60
30 to 50
42


It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  Further, it would have been obvious to have optimized the amounts of A-D because Yoshida teaches that Component A (reading on component B) is adjusted to control flowability and hardness, component B (reading on claimed component A) is adjusted to control elasticity and flow, component C (reading on claimed component C) is adjusted to control strength, flexibility and heat resistance and component E (reading on claimed component D) is adjusted to improve appearance, decrease hardness, etc.    See last paragraph bridging col. 4. And col. 5.
As to claims 2, 5, 15 and 17, the examples utilizes a crosslinking agent, specifically Sunperox YPO which is an organic peroxide.  See col. 5, lines 35-45.  The rubber elastomer is crosslinked (EPDM is crosslinkable, see col. 2, lines 50-55).  Also note that component C is an elastomer that would get crosslinked.  Noting col. 5 that the composition gets crosslinked.
As to claims 4 and 11, SEBS is a hydrogenated aromatic vinyl conjugated diene, wherein the conjugated diene is butadiene.  See col. 4, lines 1-20.  
As to claims 7-9, the composition is for automobile weather-stripping such as the trim of the door.  See col. 2, lines 33-55.
As to claims 6 and 20, Yoshida is silent on the MFR.  However, the composition is the same and utilized for the same purposes.  The same composition would naturally have the same properties.  Further, the components in the examples (e.g. component A) have a melt flow under 230/2 of well within the claimed range.    In the examples, the composition is melt extruded at 220 oC, suggesting it is within the claimed range since it is workable (otherwise a melt flow too high would flow too quickly and a melt flow too low would not be flowable/processable).  In light of the discussion above, it is reasonable to take the position that the Yoshida composition would naturally have a MFR within the claimed range.

Claim(s) 1-2, 4-9, 11, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0192250 (herein Ijichi) as evidenced by US 2017/0290180 (herein Kume).
As to claim 1, Ijichi discloses a composition (see generally paragraph 7 through 18 and examples) comprising an:
10 to 70 parts of an ethylene based copolymer (reading on claimed component A, referred to by Ijichi as component B), 
5 to 25 parts of a polypropylene resin (reading on claimed component B, referred to by Ijichi as component A),
3 to 25 parts of a styrene based thermoplastic elastomer (SEBS, see paragraph 46-60, reading on claimed component C, also referred to as component C by Ijichi)
10 to 80 parts by weight of mineral oil (reading on softening agent and component D as claimed, also referred to as component D by Ijichi).  The range of component C/D is deduced from these ranges to be about 0.04 to 2.5.  The hardness is 20 to 55.  See paragraph 65.  The hardness is measured in accordance with JIS K7215 (paragraph 91), which reads on a Shore A hardness measured under JIS k6253 (see paragraph 43 of Kume for evidence).  In summary, comparing the claimed invention to Ijichi is summarized below:

Claimed Invention
Ijichi Broader disclosure
Ijichi example 1
A
30 to 60
10 to 70
26 (52*0.5)
B
5 to 14
5 to 25
10
C
5 to 12
3 to 25
5
D
5 to 55
10 to 80
59 (18+15+52*0.5)
C/D
0.1 to 0.3
0.04 to 2.5
0.085
Hardness
30 to 60
20 to 55
37


If he amount of component B is too small, flowability, heat resistance and strength decreases, while when it is too high flexibility decreases.  When the amount of A is too small, compression set decreases, while flowability decreases when A is too high.  When C is too small, tack and scratch decreases, while when it is too high  flowability and heat resistance.  When D is too small, flexibility and flowability decrease, while too high mechanical strength and tack decreases.  See paragraph 56.
As elucidated above, the broader disclosure of Ijichi substantially overlaps the claimed range.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  Further, it would have been obvious at the time of the invention to have modified the amounts to within the claimed range because Ijichi discloses reasons to optimize each of the components.  
As to claims 2, 5, 15 and 17, the examples utilizes a crosslinking agent, 2,5-dimethyl-2,5-di(t-butylperoxy)hexyne-3 which is an organic peroxide.  Paragraph 57-558, 105 and examples.  The rubber elastomer (EPDM) and SEBS are crosslinked (paragraph 57 and paragraph 68).  
As to claims 4 and 11, SEBS is a hydrogenated aromatic vinyl conjugated diene, wherein the conjugated diene is butadiene.  See paragraph 48-51.  
As to claims 7-9, the composition is for automobile weather-stripping such as the trim, center console (instrumental), etc.  See paragraph 77.
As to claims 6 and 20, Ijichi discloses that the MFR (230 C/5 kg) is 8.2 g/10 min.  See examples and paragraph 82 (note that 49 N = 5 kg).  It is noted that in the claims, the MFR is measured at a load of 10 kg, as opposed to the 5 kg of Ijichi.  The doubling of the load weight would increase the MFR (approximately be double to triple).  Since the MFR goes up to 150, it is clear that the MFR at a lower load of 5 kg would be well within the claimed range.    Further, in the examples, the composition is melt kneaded at 180 oC, suggesting it is within the claimed range since it is workable (otherwise a melt flow too high would flow too quickly and a melt flow too low would not be flowable/processable).  In light of the discussion above, it is reasonable to take the position that the Yoshida composition would naturally have a MFR within the claimed range since it comprises the same components in the composition.



Response to Arguments
Applicant argues that the narrowly claimed ranges are nonobvious over the Yoshida because of unexpected result.  Namely that they have excellent oil resistance and softness.  The results are summarized below:


Claimed Invention

Example 1
Example 2
Example 3
Example 4
(outside claims)
A
30 to 60

36
35
34
26
B
5 to 14

10
11
10
10
C
5 to 12

6
8
11
5
D
5 to 55

48
46
45
59
C/D
0.1 to 0.3

0.13
0.17
0.24
0.09
Oil Resistance


Excellent
Excellent
Excellent
Good
Softness


Excellent
Excellent
Excellent
Good
Corner transferability


Excellent
Excellent
Excellent
Excellent
Grain retention ability


Excellent
Excellent
Good
Good
Roll processability


Excellent
Excellent
Good
Good


Thus, the difference between example 4 and examples 1-3 is that the amount of component A and the C/D ratio is slightly below the claimed range; and the oil resistance and softness (hardness) is good as opposed to excellent.  Note that good and excellent are the preferred results on the instant disclosure over results of moderate and poor.  Evidence of this is shown in the originally filed disclosure (paragraph 67), wherein good is defined as 46-54, which is within the claimed range of 30-60.  It is not clear how a slight improvement from good to excellent is unexpected.    Allegations of unexpected and surprising results are analyzed in accordance with MPEP 716.02.  The results must be greater than expected (MPEP 716.02(a)).  Further, the issue is whether the properties differ to such an extent that the difference is really unexpected. It is not clear how these results are unexpected, since they are within the scope of the claimed invention.  Applicant has a burden of explaining proffered data, which has not been done (MPEP 716.02(b)).  
Expected beneficial results are evidence of obviousness (MPEP 716.02(c)).  Component A in example 4 is low, therefore one would expect the softness to be lower (see paragraph bridging col. 4. and col. 5. of Yoshida).  Further, in example 4 has higher amounts of oil would yield diminish in appearance (formability, see paragraph bridging col. 4. and col. 5. of Yoshida).  Component C (SEBS) is lower and it is known that SEBS improves oil resistance.  See paragraph 5 of US 2003/0207983 and paragraph 44 of US 2014/0256487 for evidence.  Thus, the results would have been expected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764